NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 12-27 have been canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicants amended the claims to recite an apparatus comprising:
a transducer configured to produce ultrasonic waves; and a chamber configured to contain at least one of a water based solution and a gel and adapted to receive the ultrasonic waves from the transducer, the chamber including a slot along a bottom of the chamber and, a cover moveable from an open position to a closed position, the cover including a first opening, a second opening, and a submerging wall extending from the cover towards the bottom of the chamber, wherein a passage is defined between the first opening and the second opening with the slot therebetween, the passage configured to receive a catheter therein extending between the first opening and the second opening, and wherein the submerging wall is configured to position the catheter within the slot as the cover moves from an open position to a closed condition; wherein the ultrasonic waves are configured to eliminate at least one obstruction in the catheter.
US 11,191,886, 2005/0038376, 2013/0186428, and 2011/0132404 are cited to show the state of the art with respect to apparatuses for cleaning and improving catheter functioning.
US 2007/0244423, which has been cited and applied in the previous Office actions, and US 11,191,886 and 2005/0038376 are considered to be the closest prior art with respect to the claimed apparatus. 
However, neither these documents, nor any other prior art taken alone or in combination teaches or fairly suggest an apparatus as claimed.
Specifically, the prior art fails to teach or fairly suggest  the chamber including a slot along a bottom of the chamber and, a cover moveable from an open position to a closed position, the cover including a first opening, a second opening, and a submerging wall extending from the cover towards the bottom of the chamber, wherein a passage is defined between the first opening and the second opening with the slot therebetween, the passage configured to receive a catheter therein extending between the first opening and the second opening, and wherein the submerging wall is configured to position the catheter within the slot as the cover moves from an open position to a closed condition, together with all other limitations recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711